Name: Commission Regulation (EC) No 493/2003 of 18 March 2003 derogating from Regulation (EC) No 2550/2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001
 Type: Regulation
 Subject Matter: means of agricultural production;  European Union law;  agricultural structures and production;  agricultural policy;  cooperation policy;  overseas countries and territories
 Date Published: nan

 Avis juridique important|32003R0493Commission Regulation (EC) No 493/2003 of 18 March 2003 derogating from Regulation (EC) No 2550/2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001 Official Journal L 073 , 19/03/2003 P. 0005 - 0005Commission Regulation (EC) No 493/2003of 18 March 2003derogating from Regulation (EC) No 2550/2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 4(6) and Article 5(4) thereof,Whereas:(1) Article 2(2) of Commission Regulation (EC) No 2550/2001(2), as last amended by Regulation (EC) No 623/2002(3), indicates that, with the exception of the United Kingdom, Member States have to set a single period for the submission of applications for the sheep and goat premiums.(2) France has set the month of January for the application period. Due to administrative difficulties in the implementation of this period in the French overseas territories it is necessary to allow France to set a different period for these territories from that set for mainland France. Therefore, provision should be made to derogate from Article 2(2) of Regulation (EC) No 2550/2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 2(2) of Regulation (EC) No 2550/2001, France may set for the year 2003 a different period in respect of the French overseas territories from that set for the rest of that Member State within a period ending on 30 April 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 341, 22.12.2001, p. 105.(3) OJ L 95, 12.4.2002, p. 12.